UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SHEILA PATTERSON,
Plaintiff-Appellant,

v.

COUNTY OF FAIRFAX, VIRGINIA; THE
BOARD OF COUNTY SUPERVISORS,
Defendants-Appellees,
                                                                   No. 95-2386
and

THOMAS M. DAVIS, III; WILLIAM J.
LEIDENGER; MICHAEL W. YOUNG,
Colonel; LATRETTA BUTLER; FAIRFAX
COUNTY POLICE DEPARTMENT,
Defendants.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, District Judge.
(CA-93-788-A)

Submitted: March 26, 1996

Decided: June 26, 1996

Before HALL and MICHAEL, Circuit Judges, and PHILLIPS,
Senior Circuit Judge.

_________________________________________________________________

Affirmed in part and vacated and remanded in part by unpublished
per curiam opinion.

_________________________________________________________________
COUNSEL

Sheila Patterson, Appellant Pro Se. Robert Marvel Ross, COUNTY
ATTORNEY'S OFFICE, Fairfax, Virginia, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Sheila Patterson appeals the district court's orders denying relief on
her Title VI, Title VII, 42 U.S.C. SS 1981, 1983, 3789d (1988), and
state tort claims. Patterson claimed that during her entire employment
with the Fairfax County Police Department she was discriminatorily
denied proper training and promotion, and subjected to a hostile racial
and sexual work environment. Despite the sweeping nature of her
claim, her allegations only contained accounts of conduct occurring
between 1983 and 1989. The district court originally granted sum-
mary judgment for the Defendants, finding that all of her claims
against Fairfax County and their board of supervisors fell outside the
statute of limitations. This order, however, gave Patterson ten days to
refile her complaint and add facts concerning a retaliation claim
which occurred in 1993 and therefore might establish a continuing
violation.

Patterson filed an amended complaint within this ten day period,
re-alleging all of her previous claims and adding the 1993 retaliation
claim. This amended complaint effectively superseded Patterson's
original complaint, with the result that her original pleading was com-
pletely void and all claims raised in the amended complaint were
again before the court for adjudication. The Defendants moved to dis-
miss, arguing that Patterson's prior representation to the court of her
possession of a right-to-sue letter on this claim was false. The court
granted this motion, stating that its grant of leave to amend was based

                    2
on its understanding that Patterson possessed a right-to-sue letter, and
that this subsequent discovery divested it of jurisdiction.

Patterson appealed this dismissal and we reversed and remanded,
noting that a right-to-sue letter is not necessary in a retaliation claim.
Patterson v. County of Fairfax, No. 94-1218 (4th Cir., Jan. 4, 1995)
(unpublished). This remand specifically afforded the district court the
opportunity to evaluate all claims against the county and its board
asserted in Patterson's amended complaint. This district court failed
to avail itself of this opportunity as regards Patterson's Title VI and
42 U.S.C. S 3789d claims raised in her amended complaint. Accord-
ingly we remand these claims to the district court for consideration.

We next address the district court's dismissal of Patterson's Title
VII claims of failure to promote and hostile work environment occur-
ring between 1983-1989 as being barred by the statute of limitations.
Title VII is not governed by a set period of limitations, but rather by
a series of time requirements relating to the timeliness of EEOC
charges and initiation of suit following a right-to-sue letter. Addition-
ally, we find that if the district court intended to dismiss these claims
under the doctrine of laches, the application of this doctrine was inap-
propriate. To apply laches, there must be a finding that a plaintiff
inexcusably delayed in filing a suit and that the delay resulted in
undue prejudice to the defendant. Here, the Defendants argued that
Patterson could have obtained a right-to-sue letter far earlier and that
her failure to do so may result in the unavailability of several wit-
nesses. Even if this potential were enough to demonstrate undue prej-
udice, Patterson's decision to rely on the EEOC's administrative
process before commencing suit in federal court does not constitute
inexcusable delay. Holsey v. Armour & Co., 743 F.2d 199, 211 (4th
Cir. 1984), cert. denied, 470 U.S. 1028 (1985). Accordingly, we
vacate the district court's order dismissing these claims under the stat-
ute of limitations or laches and remand these claims for further pro-
ceedings.

Turning finally to Patterson's S 1981, S 1983, and 1993 Title VII
retaliation claims, we affirm the dismissal of these claims on the rea-
soning of the district court. Patterson v. County of Fairfax, No. CA-
93-788-A (E.D. Va. July 12, 1995). Accordingly, we affirm in part,
and vacate and remand in part. We dispense with oral argument

                     3
because the facts and legal contentions are adequately presented in the
materials before the court and oral argument would not aid the deci-
sional process.

AFFIRMED IN PART, VACATED AND REMANDED IN PART

                    4